Citation Nr: 9926657	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-16 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran retired after more than 25 years of active duty 
in July 1973.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran did not serve in combat and a verified 
service stressor productive of post-traumatic stress disorder 
is not shown by the evidence of record.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The veteran contends that he is entitled to service 
connection for post-traumatic stress disorder due to his 
active service.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  With respect 
to post-traumatic stress disorder, service connection 
requires evidence that the reported in-service stressor(s) 
occurred, medical evidence showing a clear diagnosis of post-
traumatic stress disorder, and medical evidence showing a 
link between the reported in-service stressor(s) and the 
current symptomatology.  38 C.F.R. § 3.304(f).  

The nature of the evidence required to establish whether the 
reported in-service stressors occurred is dependent upon 
whether the reported stressors were related to combat.  If a 
reported stressor arose from a combat experience and there is 
verification that a veteran engaged in combat, the veteran's 
lay testimony about the stressor is conclusive proof as to 
the occurrence of the stressor, provided the testimony is 
credible, i.e., consistent with circumstances, conditions, or 
hardships of such service.  If a reported stressor arose from 
a noncombat experience, a veteran's lay testimony regarding 
the stressor is insufficient to establish the occurrence of 
the stressor; the stressor must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); 38 C.F.R. § 3.304(f).  

Although 38 C.F.R. § 3.304(f) was amended in June 1999, the 
revisions are of no significance in the context of this case.

The veteran's service records and his certificate of 
discharge do not reveal that the veteran was awarded any 
medals indicating exposure to combat.  Service records show 
that the veteran's military occupational specialty was clerk.

The veteran's service medical records reveal that he 
complained of nervousness and fits of temper in March 1953.  
The treating physician noted that the veteran's wife had just 
had a baby and that the baby was a competitor for his wife's 
attention and love.  The veteran's family background had 
exaggerated tremendously the veteran's feelings of 
insecurity.  No diagnosis or further treatment was noted.  In 
December 1964 the veteran reported severe fluttering around 
the heart.  The diagnosis was anxiety reaction.  A July 1971 
record notes situational anxiety reaction.  A July 1971 
psychiatric examination report reveals that the veteran 
complained of outbursts and generalized short temper, not his 
usual personality.  The veteran expressed worries about being 
forced to retire from the service and conflicts with his son.  
The impressions were compulsive personality and depressive 
reaction.  The remainder of the service medical records, 
including the July 1973 release from active duty examination 
report, are negative for any psychiatric complaints or 
diagnoses.

On VA examination in September 1973 the examiner noted that 
the veteran had a depressive reaction of a neurotic nature.  
The diagnosis was obsessive, compulsive personality with 
history of depressive reaction, not presently disabling.  The 
veteran was afforded a VA social and industrial survey in 
September 1973.  The VA social worker was of the opinion that 
the veteran had severe physical disabilities as well as 
emotion problems.  He was of the opinion that the veteran was 
rather severely disabled both in the area of his social life 
and his industrial life. 

VA examinations performed in September 1975 and May 1976 were 
negative for any evidence of a psychiatric disorder.

A May 1990 letter from David M. Netherton, M.D., notes that 
the veteran had a flying phobia and that he had symptoms of 
palpitations, chest discomfort, sweating, trembling, and 
dizziness when flying and that he experienced anxiety and 
depression, including varying degrees of nervousness and 
apprehension as scheduled flying dates approached.

The veteran submitted a claim for service connection post-
traumatic stress disorder in November 1996.  He reported that 
he was aboard a P-3 intelligence plane over Vietnam.  He 
claimed that his plane was strafed by a North Vietnamese Mig-
19.  A technician sitting beside him on the plane was hit and 
killed instantly.  The veteran attributed his post-traumatic 
stress disorder to that event.  The veteran reported several 
other stressors which included grief over the Bay of Pigs 
fiasco, grief over U.S. servicemen being exposed to nuclear 
radiation at bomb tests, and over participation in a 
sublimital/subliminal suggestion and white sound experiment.

On VA psychiatric examination in January 1997 the veteran 
reported that he had not had any combat experience but that 
he had been attacked while flying on an intelligence aircraft 
in the combat zone.  The veteran stated that his extensive 
period of time in the Intelligence Department, particularly 
his time in the Pentagon, had been an extremely traumatic 
experience and had continued to haunt him as a civilian.  The 
veteran reported that the intelligence aircraft that he had 
flown in the summer of 1967 had been hit, and a passenger 
beside him had been hit in the chest and killed instantly.  
The diagnoses included mild post-traumatic stress disorder.  
The examiner stated that it appeared that the experience of 
being hit while flying intelligence aircraft over Danang and 
seeing the passenger next to him getting hit in the chest and 
dying in front of him, met the criteria for post-traumatic 
stress disorder.  The examiner further noted that the affect 
of post-traumatic stress disorder on the veteran's civilian 
life had been minimal.  The examiner also noted that the 
veteran had been taking Valium for over 30 years.

The RO wrote to the veteran requesting further details of his 
stressful event, including requesting the name of the man who 
had been killed.  In a May 1997 statement in support of 
claim, the veteran wrote that he did not know the names of 
any of the people aboard the intelligence aircraft with him.  
He stated that the names were secret and everyone had a 
nametag with only some initials on it.

The veteran submitted copies of letters he received from the 
Department of Energy, the Defense Special Weapons Agency, and 
the Central Intelligence Agency.  The veteran contacted each 
of these agencies to obtain verifying information regarding 
his claimed stressors.  None of these agencies was able to 
provide the veteran any relevant information.

The Board recognizes that the veteran had several psychiatric 
complaints during service and that he was noted to have 
emotional and personality problems on VA examination several 
months after discharge from service.  However, these problems 
were all related to the veteran's situational problems and to 
his upbringing.  No diagnosis of post-traumatic stress 
disorder was made and none of those problems was related to 
the traumatic experiences in service now claimed by the 
veteran.

While a January 1997 VA examiner found the veteran to have 
post-traumatic stress disorder, the Board is not required to 
grant service connection for post-traumatic stress disorder 
just because a physician has accepted a veteran's description 
of his inservice experiences as credible and diagnosed the 
veteran as having post-traumatic stress disorder.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The record contains 
no corroboration of combat service.  The veteran was unable 
to provide more specific dates, names, or other information 
which might have allowed verification of the stressor which 
the VA examiner noted to be the cause of the diagnosed post-
traumatic stress disorder.  The Board also notes that 
extensive efforts by the veteran to obtain verification of 
his claimed stressors from government agencies failed to 
produce any relevant information.  Since neither combat 
service nor the stressor found by the VA examiner to have 
caused post-traumatic stress disorder has been verified, the 
Board finds that service connection for post-traumatic stress 
disorder is not warranted.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

